UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 MARKOS PAPPAS,

                        Plaintiff,              Civil Action No. 15-880 (JMC)

                        v.

 FEDERAL BUREAU OF PRISONS et al.,

                        Defendants.

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that ECF 37 is DENIED as moot; and it is FURTHER ORDERED that the

complaint and this civil action are DISMISSED. This is a final appealable Order. The Clerk of

Court shall terminate this case.

       SO ORDERED.

       DATE: April 13, 2022




                                                              Jia M. Cobb
                                                         U.S. District Court Judge